
	
		II
		110th CONGRESS
		1st Session
		S. 403
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that reimbursements for costs of using passenger automobiles for charitable and
		  other organizations are excluded from gross income, and for other
		  purposes.
	
	
		1.Mileage reimbursements to
			 charitable volunteers excluded from gross income
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139A the following
			 new section:
				
					139B.Mileage
				reimbursements to charitable volunteers
						(a)In
				generalGross income of an individual does not include amounts
				received, from an organization described in section 170(c), as reimbursement of
				operating expenses with respect to use of a passenger automobile for the
				benefit of such organization. The preceding sentence shall apply only to the
				extent that such reimbursement would be deductible under this chapter if
				section 274(d) were applied—
							(1)by using the
				standard business mileage rate established under such section, and
							(2)as if the
				individual were an employee of an organization not described in section
				170(c).
							(b)No double
				benefitSubsection (a) shall not apply with respect to any
				expenses if the individual claims a deduction or credit for such expenses under
				any other provision of this title.
						(c)Exemption from
				reporting requirementsSection 6041 shall not apply with respect
				to reimbursements excluded from income under subsection
				(a).
						.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 139A and inserting the following new item:
				
					
						Sec. 139B. Reimbursement for use of
				passenger automobile for
				charity.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			2.Increase in
			 criminal monetary penalty limitation for the underpayment or overpayment of tax
			 due to fraud
			(a)In
			 generalSection 7206 of the Internal Revenue Code of 1986
			 (relating to fraud and false statements) is amended—
				(1)by striking
			 Any person who— and inserting (a)
			 In General.—Any person
			 who—, and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Increase in
				monetary limitation for underpayment or overpayment of tax due to
				fraudIf any portion of any underpayment (as defined in section
				6664(a)) or overpayment (as defined in section 6401(a)) of tax required to be
				shown on a return is attributable to fraudulent action described in subsection
				(a), the applicable dollar amount under subsection (a) shall in no event be
				less than an amount equal to such portion. A rule similar to the rule under
				section 6663(b) shall apply for purposes of determining the portion so
				attributable.
						.
				(b)Increase in
			 penalties
				(1)Attempt to
			 evade or defeat taxSection 7201 of the Internal Revenue Code of
			 1986 is amended—
					(A)by striking
			 $100,000 and inserting $250,000,
					(B)by striking
			 $500,000 and inserting $1,000,000, and
					(C)by striking
			 5 years and inserting 10 years.
					(2)Willful failure
			 to file return, supply information, or pay taxSection 7203 of
			 such Code is amended—
					(A)in the first
			 sentence—
						(i)by
			 striking misdemeanor and inserting felony,
			 and
						(ii)by
			 striking 1 year and inserting 10 years,
			 and
						(B)by striking the
			 third sentence.
					(3)Fraud and false
			 statementsSection 7206(a) of such Code (as redesignated by
			 subsection (a)) is amended—
					(A)by striking
			 $100,000 and inserting $250,000,
					(B)by striking
			 $500,000 and inserting $1,000,000, and
					(C)by striking
			 3 years and inserting 5 years.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 underpayments and overpayments attributable to actions occurring after the date
			 of the enactment of this Act.
			
